JUDGMENT
Restani, Judge:
The court has received the remand results required by Slip Op. 95-91 (May 15, 1995). Contrary to Cemex’s objections all parties were aware that on remand the court was ordering ITA to apply its new methodology, which was approved in Torrington Co. v. United States, 853 F. Supp. 446, 448-9 (1994). As previously indicated, Cemex also affirmatively led ITA to believe it supported that approach. Cemex’s new challenge to the ITA’s VAT methodology is untimely. Accordingly, the remand results of June 13, 1995 are sustained.